Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-5:  The primary reason for the allowance of the claims is the inclusion of the limitation “removing the p-type layer at a back side and edges of the wafer and impurities on surfaces of the wafer formed during the junction diffusion by etching; forming a silicon dioxide layer on the back side of the wafer; forming a multicrystalline silicon layer on the silicon dioxide layer; implanting phosphorus atoms into the multicrystalline silicon layer by ion implanting; activating the phosphorus atoms implanted by annealing; performing laser scribing at a side of the solar cell away from a surface of the solar cell having the PN junctions and dividing the solar cell into a plurality of solar cell strips”, in all of the claims in combination with the remaining features of independent claim 1.
Zhou et al. (US 9,935,221) modified by Pretorious et al. (US 2018/0138338) teach pretreating a wafer; screen-printing a precious metal paste on a surface of the pretreated wafer; sintering and curing the screen-printed wafer to form a solar cell; scribing and dividing the solar cell into a plurality of solar cell strips; and post-treating the plurality of solar cell strips respectively (Col. 6, lines 22-51, Fig. 92; Figs. 80 & 92, 
However, Zhou et al. (US 9,935,221) modified by Pretorious et al. (US 2018/0138338) do not teach or render obvious the above-quoted features recited in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on the Statement of Reasons for Allowance."
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813